Citation Nr: 1539230	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  07-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for thyroid cancer, including as due to in-service ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to June 1988.

This case has a long and complicated procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York ("Buffalo RO"), which denied the Veteran's request to reopen a previously denied claim of service connection for thyroid cancer, including as due to in-service ionizing radiation exposure.  The Veteran disagreed with this decision in August 2006.  He perfected a timely appeal in February 2007.

In a decision issued to the Veteran and his then-service representative in November 2008, the Board noted that, because certain of the Veteran's service treatment records were not of record at the time of a December 1997 rating decision which denied his original service connection claim for thyroid cancer, including as due to in-service ionizing radiation exposure, there was no requirement that new and material evidence be submitted to reopen the claim.  See 38 C.F.R. § 3.156(c) (2015).  The Board also denied this claim on the merits.  In March 2009, the Board vacated its prior decision issued in November 2008 and noted that there had been an administrative error in date-stamping that decision as having been issued in November 2007 when, in fact, it was issued in November 2008.  The Board found that this administrative error violated the Veteran's due process rights and required vacatur of the prior decision.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  The Board then reissued its prior decision in March 2009 and again denied the Veteran's claim on the merits.

The Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") and, in November 2009, the Court granted the Joint Motion and vacated and remanded the Board's March 2009 decision.

In May 2010, the Board remanded this matter to the Buffalo RO for additional development pursuant to the Court's November 2009 Order granting the Joint Motion.

The Board notes that, during the pendency of this appeal, VA consolidated adjudication of radiation exposure claims at the RO in Jackson, Mississippi.  See M21-1, Part IV, Subpart 2, Chapter 1, Section C.  It is not clear why this appeal was not transferred to the RO in Jackson, Mississippi, as it meets the requirements for transferring jurisdiction.  The Veteran has been diagnosed as having thyroid cancer which VA recognizes is a "radiogenic disease."  See 38 C.F.R. § 3.309(d)(2)(ii) (2015).  And, as personnel at the Buffalo RO stated in internal correspondence dated in December 2010 and included in the Veteran's claims file, following the consolidation of adjudication of radiation exposure claims at the RO in Jackson, Mississippi, that VA facility now has the necessary expertise to handle these claims.  Accordingly, because this appeal involves a radiation exposure claim, jurisdiction is transferred to the RO in Jackson, Mississippi.  The Board also notes that the Veteran lives within the jurisdiction of the Buffalo RO.

The Board next notes that, since this appeal returned from the Buffalo RO in June 2014, the Veteran's attorney has filed multiple requests for an extension of time to submit evidence and argument in support of this appeal.  A review of the Board's internal case tracking system indicates that at least 3 requests for an extension of time submitted by the Veteran's attorney since June 2014 have been granted and additional requests may be pending.  A detailed review of the Veteran's claims file also indicates that, although these requests have been filed repeatedly by the Veteran's attorney for the purpose of submitting additional evidence and argument, no additional evidence and argument has been submitted in support of this appeal.  Given that the Veteran and his attorney have had multiple opportunities to submit additional evidence and argument, and has not submitted any further evidence or argument in support of it, the Board finds no good cause to accept additional requests for an extension of time.  The Board notes in this regard that, on remand, the Veteran remains free to submit additional evidence in support of his appeal to the RO in Jackson, Mississippi.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED to the RO in Jackson, Mississippi.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred thyroid cancer during active service.  He specifically contends that 7 incidents of alleged in-service ionizing radiation exposure (listed below) caused or contributed to his current thyroid cancer.  Having reviewed the record evidence, and although the Board is reluctant to contribute to the "hamster-wheel reputation of Veterans' law," the underlying claim must be remanded again for additional development.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate[] the hamster-wheel reputation of Veterans law").  As noted elsewhere, the claim is being remanded to the RO in Jackson, Mississippi.

The Board notes initially that, in the Joint Motion, both parties contended that the Board had erred in March 2009 by not considering potentially favorable evidence demonstrating that the Veteran was exposed to ionizing radiation during service.  See Joint Motion at pp. 4.  Both parties to the Joint Motion also cited to several in-service incidents where the Veteran allegedly was exposed to ionizing radiation.  Id.  As noted in the Introduction, the Court granted the Joint Motion in November 2009, vacating and remanding the Board's March 2009 decision.

After this appeal returned to the Board from the Court, the Board remanded it to the Buffalo RO for additional development in May 2010.  In its May 2010 remand, the Board listed all 7 incidents of alleged in-service ionizing radiation exposure.  These incidents are:

(1) The Veteran's military occupational specialty (MOS) as a guard which he alleges involved guard duty at a bunker containing nuclear warheads; 
(2) Participation in a drug trial for an unspecified anti-radiation drug; 
(3) Residuals from an explosion of a Pershing II missile while performing guard duty in German at a missile bunker; 
(4) Residuals of a nuclear weapon explosion or accident at Fort Dix in 1960 which was not cleaned up until 2002; 
(5) Geiger counter monitoring at Fort Red Leg while the Veteran was assigned there; 
(6) Being on active service in Germany at the time of the 1985 Chernobyl nuclear reactor explosion; and 
(7) Exposure to a radiographic image marked "RM6" and "85" in September 1986.

After listing these 7 incidents of alleged in-service ionizing radiation exposure, the Board directed that the Buffalo RO contact the U.S. Army or other appropriate Federal records repository and request radiation exposure information for the Veteran.  See Board remand dated May 11, 2010, at pp. 7-8.  The Board then directed the Buffalo RO to forward the Veteran's claims file to the Undersecretary for Health in order to obtain a radiation dose estimate for the Veteran pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  Id., at pp. 8; see also 38 C.F.R. § 3.311(a)(2)(iii) (2015).  The Board finally directed the Buffalo RO to determine whether additional review by the Undersecretary for Benefits was required pursuant to 38 C.F.R. § 3.311(c) after receiving a response regarding the Veteran's radiation dose estimate from the Undersecretary for Health.  See Board remand dated May 11, 2010, at pp. 8-9; see also 38 C.F.R. § 3.311(c) (2015).

Unfortunately, although the Buffalo RO's efforts to obtain radiation exposure and radiation dose estimate information for the Veteran were documented extensively in his claims file following the Board's May 2010 remand, and although the Board is reluctant to remand this appeal again, it appears that not all of the development requested in May 2010 was completed.  For example, it still is not clear from a review of the Veteran's claims file whether he was exposed to ionizing radiation or participated in a "radiation-risk activity" during active service.

First, the Board notes that the Buffalo RO correctly listed all 7 incidents of alleged in-service ionizing radiation exposure when it contacted the U.S. Army (the relevant service department in this appeal) for the Veteran's in-service radiation exposure information by letters dated on September 22, 2011, and on June 14, 2012.

Second, it appears that the Buffalo RO made several subsequent attempts after June 2012 to obtain the Veteran's in-service radiation exposure information from the U.S. Army.  The most recent attempt is contained in an email from the U.S. Army Medical Command, Health and Wellness Directorate, Proponency Office for Preventive Medicine, Fort Sam Houston, Texas, dated on August 28, 2013, and included in the Veteran's claims file.  In this email, a U.S. Army officer notified Buffalo RO personnel that they had "forwarded a request for a dose assessment to [U.S. Army Public Health Command] and have continuously requested [sic] status reports in an attempt to get a finalized dose assessment.  There has been a change in leadership at [U.S. Army Public Health Command] and just this morning I received an unsigned draft of the assessment with an estimate that we should have a signed copy next week."

There is a handwritten note on information dated on December 3, 2013, which was obtained from the Defense Personnel Records Information Retrieval System (DPRIS) and included in the Veteran's claims file indicating that "prior development for radiation exposure was done and a response was received on 10/22/13."  Unfortunately, a copy of the response referred to here is not included in the Veteran's claims file or in his electronic paperless claims files in Virtual VA or in Virtual Benefits Management System (VBMS).

Given the Veteran's contentions that in-service exposure to ionizing radiation caused or contributed to his current thyroid cancer, and given that VA considers thyroid cancer a "radiogenic disease," the Board finds that it is imperative that a copy of the response from the U.S. Army concerning radiation dose information for the Veteran be associated with the claims file.  Accordingly, the Board concludes that, on remand, a one-time search of the Buffalo RO's files must be conducted for the U.S. Army's response concerning radiation dose information for the Veteran that apparently was received at this VA facility on October 22, 2013.

Third, the Board notes that, in a memorandum for Compensation Service, Policy Staff (211), prepared by a Decision Review Officer (DRO) at the Buffalo RO on December 4, 2013, all 7 incidents of alleged in-service ionizing radiation exposure were listed.  Unfortunately, a memorandum from the Director, Compensation and Pension Service (now Compensation Service), to the Undersecretary for Health dated on December 16, 2013, only listed the Veteran's MOS and referred to a negative response "to our request from the Chief of Dosimetry Branch, U.S. Army Radiation Standards and Dosimetry at Redstone Arsenal," and a response from the "Department of the Army Institute for of [sic] Public Health [which] verified missile detonations at Fort Dix in 1960."  In other words, only 3 of the 7 incidents of alleged in-service ionizing radiation exposure were listed in the December 16, 2013, radiation dose estimate request sent by the Director, Compensation Service, to the Undersecretary for Health.  

In his January 14, 2014, response to the radiation dose estimate request, the Director, Post-9/11 Era, Environmental Health Program (acting as a designee for the Undersecretary for Health) only stated that the Veteran contended that radiation exposure during his active service (1986-1988) caused or contributed to his thyroid cancer and did not refer to or list the 7 incidents of alleged in-service ionizing radiation exposure. The Director, Compensation Service, subsequently concluded in a January 14, 2014, memorandum that no further action was required on the Veteran's radiation exposure claim based on a negative response from the Director, Post-9/11 Era, Environmental Health Program, without referring this claim to the Undersecretary for Benefits for further development and without listing the 7 incidents of alleged in-service ionizing radiation exposure.

Having reviewed the record evidence, and although the Buffalo RO's extensive efforts to obtain information concerning the Veteran's alleged in-service ionizing radiation exposure are commendable, the Board finds that this development is not yet sufficient to withstand judicial review.  Because the U.S. Army's response concerning radiation dose information for the Veteran (apparently received by the Buffalo RO on October 22, 2013) has not been associated with the Veteran's claims file, all that is known about the Veteran's in-service ionizing radiation exposure is what the Buffalo RO reported that the Army said in its response to the Buffalo RO's request for radiation dose information.  There also is no indication that either the Director, Post-9/11 Era, Environmental Health Program (acting as a designee for the Undersecretary for Health) or the Director, Compensation Service, was aware of all 7 incidents of alleged in-service ionizing radiation exposure because not all of these incidents were mentioned in the development undertaken by these VA officials. Accordingly, a remand is warranted to ensure substantial compliance with the prior remand directives in May 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Buffalo RO and ask them to conduct a one-time search of their files for the response from the U.S. Army concerning radiation dose information for the Veteran that apparently was received at this VA facility on October 22, 2013.  A copy of any information obtained following this one-time search of the Buffalo RO's files, or a negative reply, should be included in the claims file.

2.  If, and only if, a one-time search of the Buffalo RO's files does not locate the U.S. Army response concerning radiation dose information for the Veteran that apparently was received at this VA facility on October 22, 2013, then the RO in Jackson, Mississippi, should contact the U.S. Army Medical Command, Health & Wellness Directorate/Proponency Office for Preventive Medicine, Fort Sam Houston, Texas, and request a copy of the response prepared in August 2013 and received by the RO in Buffalo, New York, on October 22, 2013.  A copy of any request(s) for this information, and any reply, to include any records provided or a negative reply, should be included in the claims file.

3.  If, and only if, the U.S. Army Medical Command, Health & Wellness Directorate/Proponency Office for Preventive Medicine, Fort Sam Houston, Texas, provides a negative response to the request for the Veteran's radiation dose information previously sent to VA, then the RO in Jackson, Mississippi, should develop this claim in accordance with current procedures governing radiation exposure claims.  See M21-1, Part IV, Subpart 2, Chapter 1, Section C; see also 38 C.F.R. §§ 3.311(a)(2)(iii), (b), (c). 

In requesting radiation dose estimate information for the Veteran and forwarding this claim to the Director, Compensation Service, the Undersecretary for Health, and/or the Undersecretary for Benefits for appropriate development as a radiation exposure claim, the RO is advised to include all 7 incidents of alleged in-service ionizing radiation exposure.  These incidents are: (1) The Veteran's military occupational specialty (MOS) as a guard which he alleges involved guard duty at a bunker containing nuclear warheads; (2) Participation in a drug trial for an unspecified anti-radiation drug; (3) Residuals from an explosion of a Pershing II missile while performing guard duty in German at a missile bunker; (4) Residuals of a nuclear weapon explosion or accident at Fort Dix in 1960 which was not cleaned up until 2002; (5) Geiger counter monitoring at Fort Red Leg while the Veteran was assigned there; (6) Being on active service in Germany at the time of the 1985 Chernobyl nuclear reactor explosion; and (7) Exposure to a radiographic image marked "RM6" and "85" in September 1986.  It is imperative that all of these incidents be considered in determining radiation dose estimate information for the Veteran and forwarding this claim to the Director, Compensation Service, the Undersecretary for Health, and/or the Undersecretary for Benefits for appropriate development.

A copy of any memoranda prepared by the Director, Compensation Service, the Undersecretary for Health, and/or the Undersecretary for Benefits in response to a request for development of this radiation exposure claim should be included in the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

